DETAILED ACTION
	The communication dated 01/26/2022 has been entered and fully considered. Claim 1 has been amended. Claim 6 has been cancelled. Claims 1-5, 7-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claim 1-5 maintain rejected
	In view of the amendment, filed 01/26/2022, the following rejections are withdrawn from the
previous office action, mailed on 10/26/2021.
Rejection of Claim 1 under 35 U.S.C 112(b)
In view of the amendment, filed 01/26/2022, the specification objections, claim objections, and drawing objections are withdrawn from the previous office action, mailed on 10/26/2021. Method steps absolutely can be included and may be claimed in the later divisional application, thus Claims 7-8 are pending, and the objection aimed at the Specification in this regard is withdrawn. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (WO
2016/097737 A1), hereinafter Cook, in view of Niu et al. (US-20140008824-A1), hereinafter Niu.
Regarding Claim 1, Cook discloses an apparatus for simultaneously manufacturing a plurality of
single-use plastic molds for making contact lenses through injection molding ([0001]), the apparatus comprising: - an injection molding tool comprising two molding tool halves, a first molding tool half and a second molding tool half, the first molding tool half having a first surface (first plate carrying plurality of first fool halves [0040] tool halves 120 Figures 3-5) and the second molding tool half having a second surface (second plate carrying a plurality of second tool halves [0040] tool halves 120 Figures 3-5), the first and second surfaces facing each other and being essentially plane and arranged parallel to each other (parallel to the facing surfaces of the plates [0057]), - wherein the first molding tool half comprises a plurality of first molding members which are arranged on the first surface (each half 120 has nozzle 130 thermocouple 140, tool portion 150 and outer surface 160 [0089] Figures 3-5), - and wherein the second molding tool half comprises a corresponding plurality of second molding members which are arranged on the second surface and opposite to the first molding members (each half 120 has nozzle 130 thermocouple 140, tool portion 150 and outer surface 160 [0089] Figures 3-5), - and wherein in a closed position of the two molding tool halves the corresponding first and second molding members of the first and second molding tool halves each define a cavity between them that corresponds in shape to a single-use plastic mold to be manufactured (closed configuration, the halves define an injection cavity [0004]), and - a gripper tool comprising a plurality of gripper members corresponding to the plurality of first and second molding members (gripper plate 400 with mold distal gripping portions 470 with receiving heads 480 Figure 10-14, [0100] and [0109]). Although not explicitly disclosed by Cook, it would have been obvious for one of ordinary skill in the art prior to the time of applicant’s invention to 
Cook further discloses wherein the gripper members are arranged on the gripper tool (470
includes eight receiving heads 480 in its surface [0100]) in a manner corresponding to an arrangement
of the first and second molding members on the first and second surfaces of the first and second
molding tool halves (each head 480 has recess 490 to receive mold half surface [0100] Figure 10-14), -
and wherein each of the gripper members is configured to allow suction to be applied thereto (gripper
plate employs suction to gather mold halves [0101]), wherein at least one of the first and second
molding tool halves is movably arranged relative to the other of the first and second molding tool halves
in a direction perpendicular to the first and second surfaces (second plate with second molding tool
arranged for movement [0005]), for moving the first and second molding tool halves into a closed
position (rail is parallel to plane of contact when closed [0005]), in which a flowable plastic material can
be injected into the cavities defined between the oppositely arranged first and second molding members (each halves has injection nozzle for injecting a material into cavity [0048]) and cooled to form
the demoldable single-use plastic molds (positioning of nozzle allows space for coolant [0049]), and for
moving the first and second molding tool halves into an open position, in which a space is formed
between the first and second surfaces (open configuration with spacing between plates [0041]), and
wherein the gripper tool (plate 400 Figure 10-14) is movably arranged only in a direction parallel to the
first surface of the first molding tool half (rail can lie parallel to plane of first plate [0005]) into and out
of the space formed between the first and second surfaces of the first and second molding tool
halves in the open position, for moving the gripper tool into a transfer position (perpendicular to fixed
plate 110 [0100]) in which the gripper members are arranged opposite of the first molding members
(opposite/perpendicular [0100] to fixed plate 110 carrying mold half 120 [0088]) so as to be capable of

the gripper members to transfer the demoldable single-use plastic molds from the first molding
members to the gripper members (mold half free to fall under gravity but sucked into gripper plate 400
[0099]), and for subsequently moving the gripper tool with the single-use plastic molds sucked against
the gripper members out of the space formed between the first and second surfaces (pick and place unit
with conveyor 420 move plate 400 out of the space [0100, 10104, and 0109]).
Cook further teaches a front surface of each of the first molding members comprises at least
two recesses (recesses 490 Figure 12) which are arranged diametrically opposed relative to a central axis
of the respective first molding member (arranged diametrically to respective mold member Figure 12).
However, Cook is deficient in disclosing the recesses being arranged in a peripheral portion of the front
surface of the respective first molding member that corresponds to a rear surface of a flange portion of
the respective single-use plastic mold to be manufactured, the recesses being configured to allow the
formation of pins projecting from the rear surface of the flange portion of the single-use plastic mold to be manufactured into the recesses in the peripheral portion of the front surface of the first molding
member in order to make the single-use plastic mold adhere to the first molding member.
	Niu discloses a method and system for manufacturing a contact lens (Abstract) that includes a
picking head removes a male lens mold section from a male pallet for transfer to a female mold section
on a female pallet to form a manufactured article (Abstract) through suction separation means ([0032]).
Niu discloses the recesses being arranged in a peripheral portion of the front surface of the respective
first molding member (female lens mold section 12 has recessed cavity 44 [0134] Figure 12-13) that
corresponds to a rear surface of a flange portion of the respective single-use plastic mold to be
manufactured (flanged region 76 to remove male lens mold section 12 [0130] Figure 9), the recesses
being configured to allow the formation of pins projecting from the rear surface of the flange portion of
the single-use plastic mold (alignment pins 70 in flanged portion 76 [0130] Figure 9) to be manufactured

positioned in pin holes 42 inside recessed cavity 44 of female lens mold section [0134] Figures 12-13) in
order to make the single-use plastic mold adhere to the first molding member. Niu teaches one
advantage in including the pins in the rear surface of the flange portion would be that during the
alignment process, no surface comes into contact with the optical surface 78 of the female lens mold
section 38, allowing for a more efficient contact lens manufacturing process ([0134]). The teachings of
Niu and the claimed invention would be considered analogous because both ascertain to the process of
manufacturing contact lenses through the use of mold halves (Abstract), suction separation ([0032]) and
alignment pins ([0130]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the injection molding tool of Cook such that the recesses being
arranged in a peripheral portion of the front surface of the respective first molding member that
corresponds to a rear surface of a flange portion of the respective single-use plastic mold to be manufactured, the recesses being configured to allow the formation of pins projecting from the rear
surface of the flange portion of the single-use plastic mold to be manufactured into the recesses in the
peripheral portion of the front surface of the first molding member in order to make the single-use
plastic mold adhere to the first molding member, as the injection molding apparatus of Cook in order to
ensure that during the alignment process, no surface comes into contact with the optical surface 78 of
the female lens mold section 38, allowing for a more efficient contact lens manufacturing process
([0134]).
Regarding Claim 2, Cook in view of Niu disclose all of the limitations as set forth above in the rejection of Claim 1. Cook is deficient in disclosing the front surface of each of the first molding members comprises four recesses which are arranged in the peripheral portion of the front surface, the 
Niu discloses the front surface of each of the first molding members comprises four recesses 
(more than 4recessed cavities 44 [0134] Figure 12-13) which are arranged in the peripheral portion of the front surface, the four recesses being arranged angularly equidistantly from each other when viewed in a circumferential direction (all equidistantly spaced from each other in circumferential direction Figure 12-13). The teachings of Niu and the claimed invention would be considered analogous because both ascertain to the process of manufacturing contact lenses through the use of mold halves (Abstract), suction separation ([0032]) and alignment pins ([0130]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injection molding tool of Cook such that the front surface of each of the first molding members comprises four recesses which are arranged in the peripheral portion of the front surface, the four recesses being arranged angularly equidistantly from each other when viewed in a circumferential direction, as the injection molding apparatus of Cook for the same reasons set forth in Claim 1.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (WO 2016/097737 A1) in view of Niu (US-20140008824-A1), as applied to Claim 1 above, and further in view of Rajagopal et al. (US 20140106397 A1), hereinafter Rajagopal. 
Regarding Claim 3, Cook in view of Niu disclose all of the limitations as set forth above in the rejection of Claim 1. Cook in view of Niu are deficient in disclosing the recesses in the front surface of the first molding members of the first molding tool half have a depth in the range of 0.1 mm to 0.5 mm.
Rajagopal teaches Rajagopal teaches a similar additive manufacturing process [0175] with 
injection molded articles ([0409]) through the use of recesses to aid in the manufacturing process ([0192-0194]). Rajagopal discloses an average depth of the recesses can be no greater than about 250 [0194]). While Rajagopal does not explicitly limit their list of recess depths to at least one of at most 0.25 mm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen the claimed shapes from the list taught by Rajagopal with a reasonable expectation of success in doing so. Thus, Rajagopal discloses the recesses in the front surface of the first molding members of the first molding tool half have a depth in the range of 0.1 mm to 0.5 mm (0.25 mm recess depth is within the claimed range [0194]). Rajagopal teaches the advantages of choosing recess depths include having sufficient depth of the recesses will provide sufficient capillary force to retain a sample of a given surface tension to enhance retention, and improve the efficiency of the manufacturing process ([0082]). The teachings of Rajagopal and the claimed invention would be considered analogous because both ascertain to the process of forming a plastic-molded article through injection means by use of recesses (Figure 6, 9 and [0192-0194, 0409]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injection molding tool of Cook in view of Niu such that the recesses in the front surface of the first molding members of the first molding tool half have a depth in the range of 0.1 mm to 0.5 mm as the injection molding apparatus of Cook in view of Niu since such was recognized to provide sufficient capillary force to retain a sample and enhance retention in order to improve the efficiency of the manufacturing process, as taught by Rajagopal ([0082] and above).
Regarding Claim 4, Cook in view of Niu disclose all of the limitations as set forth above in the rejection of Claim 1. Cook in view of Niu are deficient in disclosing the recesses in the front surface of the first molding members of the first molding tool half have a circular cross-section with a diameter in the range of 0.5 mm to 1.5 mm.
Rajagopal discloses that recesses 136 can be characterized by an x-direction dimension in the 
a diameter, a diagonal, etc. [0190]). Rajagopal further discloses in some embodiments, the average recess X-direction dimension (diameter) is less than about 1000 micrometers (1 mm) ([0190]) chosen from a list of potential diameters. While Rajagopal does not explicitly limit their list of recess diameters to at least one of at most 1 mm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen the claimed shapes from the list taught by Rajagopal with a reasonable expectation of success in doing so. Thus, Rajagopal discloses the recesses in the front surface of the first molding members of the first molding tool half have a circular cross-section with a diameter in the range of 0.5 mm to 1.5 mm (1 mm recess diameter is within the claimed range [0190]). The teachings of Rajagopal and the claimed invention would be considered analogous because both ascertain to the process of forming a plastic-molded article through injection means by use of recesses (Figure 6, 9 and [0192-0194, 0409]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injection molding tool of Cook in view of Niu such that the recesses in the front surface of the first molding members of the first molding tool half have a circular cross-section with a diameter in the range of 0.5 mm to 1.5 mm as the injection molding apparatus of Cook in view of Niu for the same reasons set forth in Claim 3.
Regarding Claim 5, Cook in view of Niu disclose all of the limitations as set forth above in the rejection of Claim 1. Cook in view of Niu are deficient in disclosing the recesses in the front surface of the first molding members of the first molding tool half have a conical shape that is tapering in a direction away from the front surface. 
Rajagopal discloses the recesses in the front surface of the first molding members of the first molding tool half have a conical shape from a list of shape options (recesses 136 can be conical [00177] Figure 6 and 9) that is tapering in a direction away from the front surface (as shown in Figure 6 and 9 and [0229]). While Rajagopal does not explicitly limit their list of recess shapes to at least one of conical shape, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen the claimed shapes from the list taught by Rajagopal with a reasonable expectation of success in doing so. Rajagopal teaches on advantage of having a conically-shaped recess are to include edges and corners in the recess, which facilitate the retention of concentrate within the recesses 136 and can inhibit the concentrate 154 from being removed from the recesses 136 under normal gravitational forces, allowing to improve the efficiency of the molding process ([0178]). The teachings of Rajagopal and the claimed invention would be considered analogous because both ascertain to the process of forming a plastic-molded article through injection means by use of recesses (Figure 6, 9 and [0192-0194, 0409]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injection molding tool of Cook in view of Niu such that the recesses in the front surface of the first molding members of the first molding tool half have a conical shape that is tapering in a direction away from the front surface as the injection molding apparatus of Cook in view of Niu since such was recognized to facilitate retention of the concentrate and inhibit the influence of gravitational forces, allowing for a more efficient molding process, as taught by Rajagopal ([0178] and above).
Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive. With respect to the 103 rejection of Claim 1, specifically “Niu et al clearly did not disclose a front surface of the first molding members comprises recesses configured to allow the formation of pins projecting from the rear surface the plastic mold into the recesses to make the plastic molds adhere to the first molding members as recited in the currently amended Claim 1” (See Page 10 of Remarks). Applicant further argues “Niu et al. the pins (70) and holes (42) are used to align male lens mold section and the to make the plastic molds adhere to the first molding members as recited in currently amended claim 1 and as illustrated in Fig. 3 of the present application (See Page 11 of Remarks). However, in response to the applicant's argument, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2114 (II)). Further, “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647” (Bd. Pat. App. & Inter. 1987). Examiner notes the recesses and pins are both found in the prior art Niu, and one of ordinary skill in the art would know that these structures are capable of allowing the formation of pins and making the plastic molds adhere to molding members. Examiner further notes the alignment pins of Niu, see pins 70 inside recessed cavity 44 [0134] and Figures 12-13) would be capable of forming more pins inside the recessed cavity to better align the molds through use of respective pin and pin holes, and this would be well-understood in the art. Examiner further notes the pins, specifically alignment pins of Niu, are also more than capable of adhering molding members together, as alignment pins are well-understood to do this intended use in the art. 
Applicant argues “Claims 3-5 are dependent on Claim 1. As discussed above, the currently amended claim 1 is allowable. Therefore claims 3-5 are also allowable. The rejection of Claim 6 in in moot in view of it has been cancelled (See Page 12 of Remarks). Applicant’s arguments with respect to Claims 3-5 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN I GLASSER whose telephone number is (571)272-1586. The examiner can normally be reached Monday - Friday 6:30AM- 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.I.G./               Examiner, Art Unit 1754
                                                     
                                                /SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754